DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara et al. (US 2019/0305375).
Regarding Claim 1, Uehara et al. teaches a negative electrode for a lithium secondary battery (Para. [0008]) (i.e. rechargeable lithium battery) comprising a negative electrode current collector (Fig. 2, #21), and a negative electrode active material layer formed on the current collector wherein the negative electrode active material layer comprises a lower mixture layer (Fig. 2, #22a) adjacent to the current collector (i.e. a first region) and an upper mixture layer (Fig. 2, #22b) (i.e. second region) not in contact with the current collector (Para. [0061]) and the negative active material layer comprises carbon material and silicon compounds (i.e. Si-based material including Si) and an amount of silicon in the lower layer is larger than mass of silicon compounds in the upper layer (Para. [0019]) (i.e. an amount of Si included in the negative active material is different in the first region and the second region).
Regarding Claim 2, Uehara et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Uehara et al. further teaches an amount of silicon in the lower layer (i.e. first region) is larger than mass of silicon compounds in the upper layer (i.e. second region) (Para. [0019]) (i.e. wherein the Si is present with a concentration gradient increasing from the second region to the first region). 
Regarding Claim 3, Uehara et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Uehara et al. further teaches a ratio of mass of the silicon particles in the upper layer to mass of the silicon particles in the lower layer is 0.8 (i.e. an amount of the Si in the first region is about 3 times an amount of the Si in the second region, within the claimed range) (Para. [0089]).
Regarding Claim 4, Uehara et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Uehara et al. further teaches the carbonaceous material encompasses natural graphite and artificial graphite (i.e. crystalline carbon) (Para. [0030]).
Regarding Claim 5, Uehara et al. teaches all of the elements of the current invention in claim 4 as explained above. 
Uehara et al. further teaches the carbonaceous material encompasses natural graphite and artificial graphite (Para. [0030]).
Regarding Claim 6, Uehara et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Uehara et al. further teaches a composite material of a carbon material and silicon compounds (i.e. the Si-based material comprises a composite comprising Si particles and a first-carbon material) (Para. [0023]).
Regarding Claim 8, Uehara et al. teaches all of the elements of the current invention in claim 1 as explained above.
Uehara et al.  further teaches the first region and the second region are each half the thickness of the negative electrode active material layer (Para. [0089]) (i.e. the region is a region corresponding to about 50% of the total thickness of the negative active material layer). 
Regarding Claim 9, Uehara et al. teaches all of the elements of the negative electrode in claim 1 as explained above.
Uehara et al. further teaches a secondary battery (Para. [0092]) (i.e. a rechargeable lithium battery) a positive electrode (Para. [0086]) and an electrolyte (Para. [0090]).
Regarding Claim 10, Uehara et al. teaches all of the elements of the negative electrode in claim 9 as explained above.
Uehara et al. further teaches an amount of silicon in the lower layer (i.e. first region) is larger than mass of silicon compounds in the upper layer (i.e. second region) (Para. [0019]) (i.e. wherein the Si is present with a concentration gradient increasing from the second region to the first region). 
Regarding Claim 11, Uehara et al. teaches all of the elements of the current invention in claim 9 as explained above. 
Uehara et al. further teaches a ratio of mass of the silicon particles in the upper layer to mass of the silicon particles in the lower layer is 0.8 (i.e. an amount of the Si in the first region is about 3 times an amount of the Si in the second region, within the claimed range) (Para. [0089]).
Regarding Claim 12, Uehara et al. teaches all of the elements of the current invention in claim 9 as explained above. 
Uehara et al. further teaches the carbonaceous material encompasses natural graphite and artificial graphite (i.e. crystalline carbon) (Para. [0030]).
Regarding Claim 13, Uehara et al. teaches all of the elements of the current invention in claim 12 as explained above. 
Uehara et al. further teaches the carbonaceous material encompasses natural graphite and artificial graphite (Para. [0030]).
Regarding Claim 14, Uehara et al. teaches all of the elements of the current invention in claim 9 as explained above. 
Uehara et al. further teaches a composite material of a carbon material and silicon compounds (i.e. the Si-based material comprises a composite comprising Si particles and a first-carbon material) (Para. [0023]).
Regarding Claim 16, Uehara et al. teaches all of the elements of the current invention in claim 9 as explained above.
Uehara et al.  further teaches the first region and the second region are each half the thickness of the negative electrode active material layer (Para. [0089]) (i.e. the region is a region corresponding to about 50% of the total thickness of the negative active material layer). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (US 2019/0305375) in view of Li et al. (US 2021/0399290).
Regarding Claim 7, Uehara et al. teaches all of the elements of the negative electrode in claim 1 as explained above.
Uehara does not explicitly teach the Si-based material comprises a core in which Si particles and a second-based material are mixed and a third-carbon based material around the core.
However, Li et al. teaches a silicon-based composite material including carbon for a negative electrode active material (Para. [0042]) wherein the core comprises a silicon-carbon composite material wherein Si particles and carbon nanotubes are mixed to form the core (i.e. a second carbon-based material) (Para. [0081]) and a first shell layer covering the inner core comprised of amorphous carbon (i.e. a third carbon-based material around the core) (Para. [0042], [0044]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Si-based material comprising a composite of Si and carbon as taught by Uehara et al. to incorporate the teaching of the silicon-carbon composite material as taught by Li et al., as it would achieve improved electrical performance (Para. [0049]) and improves cycle stability of the lithium ion battery (Para. [0046]). 
Regarding Claim 15, Uehara et al. teaches all of the elements of the negative electrode in claim 9 as explained above.
Uehara does not explicitly teach the Si-based material comprises a core in which Si particles and a second-based material are mixed and a third-carbon based material around the core.
However, Li et al. teaches a silicon-based composite material including carbon for a negative electrode active material (Para. [0042]) wherein the core comprises a silicon-carbon composite material wherein Si particles and carbon nanotubes are mixed to form the core (i.e. a second carbon-based material) (Para. [0081]) and a first shell layer covering the inner core comprised of amorphous carbon (i.e. a third carbon-based material around the core) (Para. [0042], [0044]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Si-based material comprising a composite of Si and carbon as taught by Uehara et al. to incorporate the teaching of the silicon-carbon composite material as taught by Li et al., as it would achieve improved electrical performance (Para. [0049]) and improves cycle stability of the lithium ion battery (Para. [0046]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C./           Examiner, Art Unit 1729      

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729